Opinion issued July 16, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00816-CR
____________

PATRICK MONROE SALINAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 240th District Court 
Fort Bend County, Texas
Trial Court Cause No. 46687



 
MEMORANDUM  OPINION
          Appellant, Patrick Monroe Salinas, without an agreed punishment
recommendation from the State, pleaded guilty to the offense of aggravated robbery.
The trial court ordered a presentence investigation and rescheduled the case.  After
a presentence investigation hearing, the trial court sentenced appellant to confinement
for 20 years.  
          Appellant’s counsel on appeal has filed a brief stating that the record presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Maggie Perez-Jaramillo must immediately send the notice
required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice
with the Clerk of this Court.
 We deny as moot any pending motions.
PER CURIAM
Panel consists of Justices Keyes, Hanks and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).